 ELLIS-BAGWELL DRUG WHOLESALE COMPANYEilis-Bagwell Drug Wholesale Company and BarbaraAnn Porter. Case 26-CA-6593November 17, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn July 28, 1977, Administrative Law JudgeCharles W. Schneider issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief and General Counselfiled a response to the exceptions and a brief insupport of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, to modify the remedy so that backpay andinterest is to be computed in the manner prescribedin Florida Steel Corporation, 231 NLRB 651 (1977),2and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Ellis-BagwellDrug Wholesale Company, Memphis, Tennessee, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing his lindings.2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962). TheAdministrative Law Judge had recommended that interest on the backpaydue be computed at 9 percent as sought by the General Counsel. As noted,however, we conform that award to that set out in our later-issued decisionin Florida Steel, supra.DECISIONSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Administrative Law Judge: OnMarch 17, 1977, Barbara Ann Porter, the Charging Party,filed the instant unfair labor practice charge against Ellis-Bagwell Drug Wholesale Company, Memphis, Tennessee,the Respondent, pursuant to the National Labor Relations233 NLRB No. 96Act, 29 U.S.C. 151, et seq. On April 1, 1977, the GeneralCounsel, by the Regional Director for Region 26, issued acomplaint and notice of hearing on the charge. Service ofthe charge, the complaint, and the notice of hearing, wereduly made on the Respondent. On April 7, 1977, theRespondent filed an answer denying the commission ofunfair labor practices.Upon due notice, a hearing was held before me on May5, 1977, in Memphis, Tennessee. The General Counsel, theCharging Party, and the Respondent appeared at thehearing, and all parties were afforded full opportunity to beheard, to introduce and to meet material evidence, topresent oral argument, and to file briefs. The Respondentfiled a brief on June 8, 1977, and the General Counsel fileda brief on June 9. These have been considered.Upon consideration of the entire record, the briefs, andfrom my observation of the witnesses and their demeanor, Imake the following:FINDINGS OF FACT1. JURISDICTIONRespondent is now, and has been at all times materialherein, a corporation doing business in the State ofTennessee with an office and place of business located inMemphis, Tennessee, where it is engaged in the wholesaledistribution of drugs and related products. During the past12 months, Respondent, in the course and conduct of itsbusiness operations, purchased and received at its Mem-phis, Tennessee, location, products valued in excess of$50,000 directly from points located outside the State ofTennessee, and during the same period of time sold andshipped from its Memphis, Tennessee, location, productsvalued in excess of $50,000 directly to points locatedoutside the State of Tennessee. Respondent is now, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.Retail, Wholesale and Department Store Union, AFL-CIO, Local 772, herein called the Union, is now and hasbeen at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act.11. THE UNFAIR LABOR PRACTICESThe IssueThe issue is whether Barbara Ann Porter was dischargedfor her union and concerted activities as contended by theGeneral Counsel, or for improper conduct as contended bythe Respondent.The FactsPorter, an office employee, was hired by the Respondentin April 1975 and discharged on March 7, 1977. It isconceded that Porter was a capable employee. Up to thetime of her discharge she had received no reprimands orcriticism of her work or of her conduct as an employee.At the time of her discharge, Porter divided her timebetween two jobs in the Respondent's office: one in thedata processing department correlating inventory and605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreceiving records, the other handling overflow telephoneorders in the sales department, and doing other miscella-neous clerical work in that department. In the inventorycontrol work her supervisor was Jerry Rhodes, dataprocessing manager. In the sales work her supervisor wasSales Manager William L. Russell, who, according to histestimony, made the decision to discharge Porter.Around February 1977, a campaign on behalf of theUnion began among the Respondent's warehouse employ-ees. Ultimately an election was held in April 1977 whichthe Union lost. Porter's undenied and credited testimony isthat, being interested in the possibilities of improvingworking conditions among the office employees, shecontacted employees in the warehouse twice concerningunion organization, and that on the second occasion shewas advised that office employees could not join awarehouse union and would have to form their own. It isalso undenied that during this period of time Porterdiscussed events in the warehouse campaign with membersof the office force, as well as the matter of workingconditions in the office. Supervisory officials in the officeforce, including Sales Manager Russell and Data Process-ing Manager Rhodes, were aware of such discussionsamong the office employees.Porter further testified that she sought to ascertain theattitude of the office employees toward a union of officeemployees, and that she indicated her own approval ofsuch a development, though Data Processing ManagerRhodes and several employees identified by Porter as beingamong those to whom she spoke denied hearing Porterexpress any sentiments in favor of a union. In the totalityof the case, and in view of the admitted or uncontradictedfacts, I do not deem that conflict critical on the ultimatedisposition of the case. However, insofar as the testimony isin conflict, I credit Porter's account.About February 25, 1977, the Respondent mailed aletter, apparently composed by Company President RobertEllis III, to each warehouse employee, expressing theRespondent's views concerning the union campaign. Theletter read as follows:Dear E-B Employee:Although the company has made greater progress inyour working conditions this last 2 1/2 years than everbefore, still a few seem not to be satisfied.It is my understanding that a number of you havebeen approached and told statements which I question.So that you may have both the points of view, I wouldlike you to consider how the company has improvedyour benefits before someone persuades you to sideagainst the management-me!Over the last few years, we have increased the payrate of all employees. In fact, everyone received rateincreases, some at lower rates received even a littlemore to help in todays world.The company at its own expense improved workingconditions by air conditioning more working areas tomake it comfortable for you.Many companies feel it is the employees obligationto report to work on time. At the company's expense, Iwas fortunate to acquire a parking lot which has justbeen paved to make it more convenient for you to workhere.The company greatly improved your health insur-ance and expanded its coverage.Furthermore, the retirement program initiated manyyears ago, needed upgrading. I can assure you benefitswere increased enormously. I joined the programmyself which should indicate that I am sincere.It was freely admitted to me by one of the peopletrying to persuade you to sign up with anotherorganization, "That working conditions here are good."An enjoyable working atmosphere is possibly due tothe close harmony of all people down here. I believethis would change greatly if a labor organization wereallowed to disrupt our company. Of interest to neweremployees, this same individual tried to organize thiscompany before and lost badly. I suggest if thosepeople who are talking the company down truly felt itwas a bad place to work, they would have left long ago.Obviously, it must be more to it than you or I havebeen told. Many Americans, 7 1/2 million, are lookingfor jobs. You have a good job. It is reasonable to expectthat improved benefits will continue to be forthcomingbased on what just outlined. [sic]I request you give this some serious considerationbefore you accept someone's words who is not inauthority to represent the company. I want all ouremployees to be happy and successful here and havetaken many steps in your behalf.My hope is that you will not be deceived byprofessional paid organizers, who are more concernedin selling memberships than your real future.What you should do is an individual choice. Irecommend you sign nothing nor take sides withoutfinding out all facts. I will be happy to answer yourquestions.Stick with what you know. Please don't bet on aprevious loser.JeffRobertThe Jeff and Robert in the lower left hand margin of theletter are, respectively, Jeff White, warehouse supervisor,and President Ellis.Hearing of the letter, Porter sought to secure a copy of it,according to her testimony because of a report that theletter contained the Respondent's views as to unionorganization-a matter which she (and other officeemployees to whom she talked) considered of interest tooffice employees. On Monday, February 28, Porter foundseveral dozen discarded copies of the letter in thewastebasket in the Respondent's mimeograph room. Afterreading the letter, and concluding that it was not confiden-tial, Porter took about a dozen copies and distributed themamong office employees. She also posted one copy on thebulletin board in the office. Her motivation, as expressed inher testimony, was that:I felt that since the letter was addressed to Ellis-Bagwellemployees and not to an individual and there was606 ELLIS-BAGWELL DRUG WHOLESALE COMPANYnothing confidential in it, that all Ellis-Bagwell employ-ees should know what Mr. Ellis' position was on theunion.Before distributing and posting the letter, Porter did notask either of her supervisors for permission to do it.However, when Data Processing Manager Rhodes becameaware of Porter's distribution of the document, heindicated no disapproval.At the time of Porter's distribution and posting of theletter, Sales Manager Russell was in New York city. On hisreturn, on Friday, March 4, 1977, Russell learned ofPorter's action. He then checked with Data ProcessingManager Rhodes and other employees in the office to learnthe extent of the distribution. Russell's further testimony isthat on Monday morning, March 7, he reported theincident to President Ellis and told Ellis that it was time toterminate Porter's services. There is no indication in theevidence that Russell asked Rhodes for, or received fromRhodes, an evaluation of Porter's performance as asubordinate of Rhodes, or asked Rhodes' opinion as to herdischarge.Later in the day, about 4:20 p.m., Russell called Porterinto the office and discharged her. The testimony of Porterand Russell is in substantial agreement as to the essentialsof the discharge interview, though there is some immaterialdisagreement as to detail.Russell told Porter that she had "gotten herself soinvolved in things completely out of her purview that thetime had come to terminate her." He also said that she hadinterfered in an area that was none of her business. Russellthen asked Porter where she had got the letter and thereason for her action. Porter told him where she had got theletter. As to the reason for her action, she said, in sum, thatshe was interested in what President Ellis had to say aboutemployee benefits and outside organizations. Finally,Russell gave Porter some advice. His testimony in thisrespect is as follows:I also said that I'd like to give you a little bit of advice.When you go to work some where else, and I'm surethat you will, you are a very capable individual and youcan accomplish pretty much anything you want toprovided you stay within your own area and out ofother people's work area.'Sales Manager Russell did not interview Porter prior toher discharge, because, according to Russell, "I hadalready made up my mind what I was going to do," that is,to discharge her. His testimony as to why he asked Porterwhere she had got the letter is that it was because at thattime he did not know. In view of the facts that indistributing the letter Porter had made no secret as towhere she got it, and that Russell had questionedI The disagreement in Porter's and Russell's testimony is as to whetherRussell also said, as Porter testified he did, that the area in which Porter hadinterfered was a "sensitive" one, and that Porter was "fanning the flames."Russell denied using those words. The discrepancy is of no evidentmateriality.2 Thus the testimony of Sales Manager Russell:... [S]he kept herself so involved in other people's business andcarrying rumors around the office and that sort of thing. ... And thefact of having made distribution of any letter, regardless of what, was astrict violation of good office discipline.employees about the distribution, that testimony seemssurprising. However, accepting it as true, it establishes thatRussell decided upon the discharge before ascertainingPorter's source. Thus, for all the Respondent knew, awarehouse employee may have given Porter his or herletter.On the evening of her discharge, Porter telephoned DataProcessing Manager Rhodes at his home and told him ofthe discharge. Rhodes said that Sales Manager Russell hadbeen upset about the letter, but that he (Rhodes) hadexpected that the incident would "blow over." Rhodesfurther told Porter that he would give Porter a goodrecommendation.Contentions and ConclusionsThe General Counsel contends that the foregoing factsestablish that Porter was discharged for union andconcerted activities. The Respondent asserts that, thoughthe discharge was triggered by the letter incident, andwould not have been effected but for it-the discharge wasthe result of a combination of factors: the letter and otherconduct of Porter's consisting of interference with otheremployees' work and spreading gossip and rumors.2I am unable to credit the Respondent's evidence to theeffect that matters other than Porter's distribution of theletter were factors in her discharge.In the first place, Sales Manager Russell described Porteras a "very capable" employee. I cannot accept the assertionthat an employee of such general deportment as theRespondent portrays would be deemed capable. Secondly,it is noteworthy that Porter was never given a reprimandduring the entire period of her employment by theRespondent; nor was her work, conduct, or deportment,ever criticized. I find it implausible that a supervisor withRussell's obviously high standards would tolerate suchconduct without at least reproof. In the third place, neitherPorter's nor Russell's version of the discharge interviewreveals reference to any basis for her discharge other thanthe distribution of the letter. If Porter's general deportmenthad been a factor in her discharge, I believe that Russell, acareful and poised witness, would have told Porter so.Fourthly, Data Processing Manager Rhodes admittedlytold Porter that he would give her a good recommendation.In my experience, supervisors do not normally volunteer togive good recommendations to employees who have beendischarged for unsatisfactory performance; and there isneither evidence nor suggestion here that Rhodes' state-ment represented anything other than his genuine appraisalof Porter as an employee. Finally, there is no substantialprobative evidence in the record of any such conduct byAnd again:1W le had been dissatisfied with Mrs. Porter's activities in spending timewith other employees, interfering with their work, spreading gossip andrumors around. In other words, disseminating information that she hadpicked up by looking at other things which were not in her area ofbusiness, creating gossip in the office and rumors and things of that sortwith which we were dissatisfied and this [the distnbution of the letter]was the thing that brought it to a head."607 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPorter, and such evidence as there is to that effect borderson the trivial.3In sum, much of the evidence as to Porter's assertedpeccadillos and shortcomings scarcely rises to the level ofgossip. I cannot accept the assertion that such thingsaffected her work, or that the Respondent seriouslythought so.I therefore conclude that the Respondent's contentionsas to Porter's work performance or deportment, offered asa basis for her discharge, constitute a pretext andafterthought, and in fact had nothing to do with thedecision to terminate her employment. In my judgment theletter incident constituted the sole basis for that decision.Of course, if the other matters were factors in thedischarge, they will not excuse it if Porter's actions in theletter incident constituted a protected concerted activity.The question then is, was the discharge because of theletter an unfair labor practice? I have concluded that itwas.It is conceded that the letter was not confidential. SalesManager Russell's testimony is that he did not carewhether the office employees saw the letter: "That was notthe point at all." Porter did not violate any written or oralrule of the Respondent in distributing the letter.The improprieties which the Respondent found inPorter's conduct in connection with the letter were statedby Sales Manager Russell at various points in histestimony. Thus, he testified, the office employees were"not concerned" in the warehouse campaign, and he didnot want them involved in it; distribution of correspon-dence was "not a part of [Porter's] position"; Porter'saction was a "violation of ordinary office discipline andprocedure. The distribution of materials in which she wasnot concerned" to "other people to whom the letter is notdirected." Porter thus overstepped her prerogatives.4In the circumstances presented, those considerations arenot adequate justification under the statute for thedischarge of Porter. Employees are entitled under the Act,in circumstances such as these, to dispense and to receiveinformation relevant to union organization and concertedactivity. While there are limitations as to the type ofmaterial, and the time, place, and manner of distribution,none are applicable here. The information was notconfidential, the time, place, and manner of distributionwere not factors in the discharge, the Respondent had noobjection to the office employees seeing the letter, and the3 Thus, on one occasion, according to Russell, he gave some work toanother employee. Martha Major, in the presence of Porter, and as he did soPorter asked what it was, whereupon Russell rebuked her by telling her thatit did not concern her. On another occasion, Russell asked Porter to makeherself more available for sales telephone work, but there is no indication inthe evidence that Russell was reproving Porter in any way in this instance.In such circumstances I can give no credence or probative value to vague,unspecific, generalizations by Russell and two of the office employees (bothopposed to the Union) about her conduct, such as that it was "commontalk" among the employees that Porter "spread rumors"; that she was "avery curious individual": that she "liked ...rumors and gossip"; that she"liked to visit"; "liked to talk"; had a reputation for talking "to everybody";was "known as a gossiper"; "didn't do the [inventory I work," though shehad time enough to do it, despite the fact that Porter admittedly offered tohelp that witness with her work when Porter was caught up. Nor totestimony to the effect that she caused "dissension" and resentment amongemployees by disclosing their salaries to each other, testimony which uponexploration proved quite baseless, the evidence ultimately resolving itselfmaterial in the letter was of potential interest to allemployees of the Respondent, office as well as warehouse.That some-or even all-of the office employees may nothave been interested in a union, or even opposed to one, isof no materiality. As an employee, Porter had the right toengage in the activity of advising even uninterestedemployees of the Respondent, at appropriate times and inappropriate places, as to the Respondent's position vis-a-visunion organization and its position as to working condi-tions, whether in the warehouse or in the office, if theywere willing to listen. For clearly such matters may affectall employees of the Respondent, and appropriate dissemi-nation of information as to them by an employee isessential to the informed exercise of the rights provided bySection 7 of the Act.It is clear that Porter's distribution of the letterproceeded from her interest in the conditions of employ-ment of office employees, and her own interest instimulating concerted and union activity among thoseemployees. The Respondent's view as to conditions ofemployment of the warehouse employees, and its views onunion organization among those employees, was of bearingon concerted or union activity, actual or potential, amongthe office employees. But even if they were not, Porter'saction in distributing the letter was protected by thestatute. Section 7 guarantees the right of employees, amongother things, "to assist" labor organizations, and to engagein "other concerted activities ... for mutual aid orprotection." Thus, even if Porter's effort had been only toassist the warehouse employees, her action in doing sowould have been lawful and protected. In disseminatingthe information, Porter may be considered, in the circum-stances, to have joined in the union and concerted activitiesof the warehouse employees.In these circumstances I conclude that the Respondentdischarged Porter because of her union and concertedactivities protected by Section 7 of the Act, thus violatingSection 8(a)(l) of the Act. In addition, and independently,I find that, in the attendant circumstances, the discharge ofPorter was a discrimination in her employment violative ofSection 8(aX3) of the Act. For the discharge of anemployee for disseminating to fellow employees informa-tion relevant to union and concerted activities amongemployees inevitably tends to discourage union member-ship.into a statement that Porter once assertedly told the witness that anemployee had said that she had earned $300 in outside employment. Nor intestimony by the same witness to the effect that Porter had sought toeavesdrop by listening at the closed door of Sales Manager Russell's office.examination disclosing that on one occasion on her way to the waterfountain Porter, in full view of the office staff, jokingly put her water glass tothe wall of Russell's office as if it were a hearing device and pretended to belistening.4 As Sales Manager Russell put it in his testimony:There was nothing confidential in the letter. It was merely the fact thatMrs. Porter had taken it upon herself to involve [herselfl incorrespondence in which she was not concerned which was done by oursecretary and was correspondence done by the president of thecompany, whether it was confidential or not confidential, should nothave made any difference whatsoever. Distribution of it was not Mrs.Porterl's I prerogative, duty, or any other thing.608 ELLIS-BAGWELL DRUG WHOLESALE COMPANY111. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, it will be recommended that it cease anddesist therefrom and take certain affirmative actionnecessary to effectuate the policies of the Act.The Respondent having discharged Barbara Ann Porterin violation of Section 8(a)(1) and (3) of the Act, it will berecommended that the Respondent be ordered to offerPorter reinstatement to her former position or, if suchposition is no longer available, to a substantially equivalentone, without prejudice to her seniority and other rights andprivileges. It will be further recommended that theRespondent be ordered to make Porter whole for any lossof earnings suffered by her.InterestThe General Counsel requests that the interest rate onthe backpay due Porter be 9 percent, rather than 6 percentas presently ordered by the Board in such cases.Originally the Board did not direct interest payments onbackpay awards. However, in 1962 in the case of IsisPlumbing & Heating Co., 138 NLRB 716 (1962), the Boardconcluded that effectuation of the policies of the Actrequired the adoption of a requirement for the payment ofinterest at the rate of 6 percent on the amount of wagesdue. This requirement was subsequently extended by theBoard to other types of monetary awards.5In the Isis case the Board's decision did not indicate thebasis for the selection of the 6-percent figure, except whatmay be inferred from the Board's explanation that interestpayments would be in conformity with general principlesof law, achieve a more equitable result, and encouragecompliance with Board orders (supra, 720). At that time the6-percent rate appeared to conform to governmental,judicial, and financial practice.6The National Cash RegisterCompany, 190 NLRB 581, 586 (1971): United States v.Philmac Mfg. Co., 192 F.2d 517, 519 (C.A. 3, 1951), wherethe Court said that the 6-percent rate was then "onehallowed by time," and "sufficiently orthodox that itsselection cannot be described as arbitrary action."The General Counsel now requests the increase becauseof changes in such practices.Since 1962 the Board has declined, when requested orwhen recommended, to change the 6-percent figure.7However, so far as appears, those requests were notaccompanied by any probative data supportive of therequest.I See, as illustrative, Seafarers International Union of North America.Great Lakes District, 138 NLRB 1142 (1962) (reimbursement for illegal duesdeduction); Central Illinois Public Service Companv, 139 NLRB 1407 (1962)(discontinuance of discount gas pnces to employees); K-D ManufacturingCompan), 188 NLRB 303 (1971) (Chnstmas gifts); Nickev Chevrolet Sales,Inc., 195 NLRB 395 (1972) (loss of sales prizes and use of demonstratorautomobile); Associated Truck Lines, Inc., 196 NLRB 222 (1972) (increase inunion initiation fee); Borden, Inc., Dairy & Services Division, 196 NLRB1170 (1972) (insurance premiums and insurance claims); Bowen Transports,Inc., 196 NLRB 665 (1972) (pension payments and medical expenses); Local3036, Neu, York City Taxi Driver Union, A F- ('10 (En Operating Corp.), 204NLRB 427 (1973) (tips).6 At the time Isris issued, 6 percent was the rate on federal tax claims,veterans reemployment claims, state statutes regulating legal interest, andmany money judgments.The purpose of Board remedies in unfair labor practicecases is, to the extent practicable, to undo the effects of theunfair labor practices, and to deter their repetition,particularly those of a discriminatory nature; specifically,to restore the individual, where appropriate, to his job, andif possible, to compensate him for economic lossesconsequent upon the unfair labor practices. If the remedyadopted does not substantially accomplish those objec-tives, the Board's policies are to that extent subverted. Thecorrelation of interest rates on backpay awards to econom-ic and other relevant factors may adversely affect theaccomplishment of that objective. The loss of pay mayforce a discriminatorily discharged employee, not only intothe job market, but into the money market as well. If theBoard's award does not reimburse him adequately, he maybe discouraged from exercising his statutory rights in thefuture. Equally, the offending employer or union may findit more profitable to pay the employee the inadequateinterest rate and divert his earnings to more lucrativeinvestments, or use them to avoid financing at higher ratesof interest. In such circumstances the backpay award,instead of being a deterrent to unfair labor practices, mayoperate to subsidize them, thus encouraging disregard ofthe Act.8The same may be true, of course, where changesin operations are made in violation of the Act, or whereillegal union dues or fines are exacted from employees.Unlike the previous cases in which the Board declined toincrease the interest rate, in this case the General Counselhas provided substantial economic and other data of apublic nature as to the increase in interest rates since theIsis case. In this respect it may thus be said that the issue issubstantially one of first impression. These data, in general,consist of statistics and economic information compiled bythe Federal Reserve Board and others, tables showing thelegal rates of interest in the various states, and changes ininterest rates on Federal obligations, corporate bonds, themortage market, and consumer or installment loans. Thefindings herein as to financial and economic informationare from that data.Interest rates are flexible and vary, not only with time,but according to other factors; the type of loan (install-ment, business, mortage), the amount of the loan, the factand nature of any security, and the character of theborrower. Maximum "legal" rates of interest, thosespecified by laws of the various States or other localjurisdictions, have increased substantially over the years. In1970 no State had a legal rate as high as 8 percent. Todaythere are eight such.9The legal rates may, however, beillusory. They are often applicable only in the absence of7 See B & G Chrysler-Plymouth. Inc., and its successor Bill GeorgeChrysler-Plymouth. Inc., 186 NLRB 282 (1970); Regal Aluminum, Inc., 190NLRB 468 (1971); The National Cash Register Company, supra; RussellMotors, Inc.; Amalgamated Local Union 3553, 198 NLRB 351 (1972): FuquaHomes Missouri, Inc. 201 NLRB 130 (1973); Mercy Peninsula AmbulanceService, Inc., 217 NLRB 829 (1975); Hyster Company, 220 NLRB 1230(1975).8 See Oversight Heanngs on the National Labor Relations Act before theSubcommittee on Labor-Management Relations of the House Committeeon Education and Labor, 94th Congress, Second Session, 761 (1976), wheresomewhat similar points were made.9 It is of interest to note that in The National Cash Register case, supra.where the Trial Examiner, affirmed by the Board, declined to recommend a(Continued)609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontrary agreement of the parties, and subject to escalationby various qualifiers. In a realistic sense, the "maximum"interest rate tends in fact to be the "minimum" rateprescribed by lenders, or the rate applicable when theparties have not agreed upon a higher one. Thus, the actualmaximum allowable rate of interest is less than 8 percent inonly two States (Pennsylvania and Michigan), and in themajority it ranges from 8 percent to 12 percent, oftenexcluding consumer and installment loans, which may behigher.The data discloses substantial increases in interest ratesover the years since the issuance of Isis. On small consumerloans, those likely to be resorted to by a wage earnersuddenly deprived of his pay, the rate of interest may be ashigh as 45 percent (Colorado, Florida). The average primerate (bank loans to short term borrowers or businesseshaving the highest credit-worthiness) increased from 4-1/2percent, the year Isis issued, to 6.25 percent in January1977, with intervening fluctuations as high as 12 pluspercent. Thus, in January 1977 the increase in the primerate was 38.9 percent over 1962. Basic rates on courtmoney judgments have been increased in almost half of theU.S. jurisdictions over the past 8 years, and are now as highas 10 percent in some cases. Allowable interest on certainobligations owed to or by the U.S. government, such asunder or over tax payments, was raised by Congress in1975 to 9 percent (26 U.S.C. 6621). However, that rate isadjustable biennially by the Secretary of the Treasury inaccordance with fluctuations in the prime rate, and as ofFebruary 1, 1976, the most recent adjustment, was 7percent. The legislative history of that enactment disclosesthat the interest rate of grade Aaa corporate bonds rosefrom 3.6 percent in 1935 to around 9 percent in 1974.Yields on federally insured mortages (VA, FHA) in privatesecondary markets rose from 4 to 4-1/2 percent in theimmediate post World War II years, and 5.46 percent in1963, to an average 8.93 percent in August 1976, the latestfigure given. Thus, such rates have increased 63.5 percentsince the issuance of Isis. On uninsured loans, mortagerates may, of course, be substantially higher. Mortgages,along with bank, building and loan, and other types ofsavings accounts, are a likely source of financial tide-overto a discriminatorily discharged employee.In sum, the data indicate that the 6-percent interest rateon backpay awards no longer reflects economic realities.As to the discriminatee, the 6-percent rate may beconsidered punitive, since it does not recompense him fullyfor his losses, thus effectively penalizing him for engagingin the activity which the Act was designed to protect, andin a very real sense discouraging his further involvement init. So far as the offender is concerned, the 6 percent rateencourages and subsidizes continued defiance of the Act.change in the interest rate, the Trial Examiner said (fn. 12): "In none lof theStates] is the legal rate as high as the 8 percent requested by the ChargingParty."'0 See U.S. v. Philmac Mfg. Co., 192 F.2d 517, 519 (C.A. 3, 1951), where,over objection that comparable interest rates were substantially lower, theCourt found valid a 6-percent rate of interest established by a governmentrenegotiation board for the recapture of excess profits. What the Court saidthere may be applicable here:In these circumstances, I consider the General Counsel'srequest for an increase in the interest rate on backpayawards warranted by the facts and the policy consider-ations. As the Supreme Court of Rhode Island said of the6-percent legal interest rate in that state 7 years ago: "Thisis hardly a realistic rate in today's money market ..."Anderson v. Anderson, 103 R.I. 202, 26 A2d 56, 61 (1970).Manifestly, Board policy should have a reasonablemeasure of stability, and ought not to be subject totemporary fluctuations in conditions, or modified withoutsubstantial cause. However, when conditions changebasically, the premises for the policy may no longer beapplicable and the policy itself no longer apt. In such case,considerations of stability should not preclude reexamina-tion of the policy. The status quo is itself usually theproduct of change, as the history of the Board's dealingwith the interest problem demonstrates. It should not besupposed that that reform is the final word. While there isalways some vertical movement in the money market, thepredominant long term trend of interest rates since Isis hasbeen upward. The basic movement can no longer bedescribed as a temporary fluctuation. The trend has beenso pronounced as to cause other agencies of government toraise their interest rates. In these circumstances, revision ofthe Board's policy seems in order.As to the amount of the increase, 9 percent is areasonable figure. It is the basic rate prescribed byCongress in 1975. It is 1 percent less than the interest rateon money judgments in a number of States. It issubstantially less than what a jobless discriminatee wouldhave to pay to finance his household and other necessaryexpenses through small loans. In accordance with the viewsexpressed by the Board in the Isis case, in adopting the 6-percent interest requirement, the 9-percent rate seems "inconformity with general principles of law," achieves "amore equitable result," and "[encourages] compliance withBoard orders." (Id, 720). As in Isis "the additional burdenimposed on the wrongdoer ...is, in all but the unusualcase, a relatively minimal burden." (Ibid.) It may be addedthat it also removes a potential impediment and restraintupon employees' exercise of the rights accorded them bythe Act. Finally, without being punitive, the increased ratemay stimulate prompter payment of backpay claims.'0I therefore recommend that Porter's backpay awardinclude a provision for interest thereon at the rate of 9percent per annum, as necessary to fully effectuate thepolicies of the Act.On the basis of the foregoing findings and conclusions,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:[Ilt has seemed pretty clear to courts handling cases arising under theRenegotiation statutes that one of the objectives to be attained wasprompt collection from those who owed the government money. Asubstantial rate of interest aided in attaining this objective.See also the legislative history of the 1975 amendment to 26 U.S.C. 6221raising the Federal interest rate to 9 percent, indicating that a purpose of thelegislation was to provide an incentive for prompt payment of taxes andrefunds.610 ELLIS-BAGWELL DRUG WHOLESALE COMPANYORDER"The Respondent, Ellis-Bagwell Drug Wholesale Compa-ny, Memphis, Tennessee, its officers, agents, successors,and assigns, shall:i. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees because they engage in union or concertedactivities.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedin Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Barbara Ann Porter reinstatement to her formerposition or, if that position no longer exists, to asubstantially equivalent position, and make her whole forany loss she may have suffered by reason of ourdiscrimination against her in the manner set forth in theRemedy section above.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c) Post at its place of business copies of the attachednotice marked "Appendix."'2Copies of said notice, onforms to be provided by the Regional Director for Region26, after being duly signed by the Respondent's representa-tive, shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toensure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.12 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR R.ELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing, the National Labor Relations Board hasruled that we discharged Barbara Ann Porter in violationof the National Labor Relations Act because of her unionand concerted activities.To remedy the effects of such action by us, the Board hasdirected that we take certain remedial action. In compli-ance with the Order of the Board, we hereby notify ouremployees that:WE WILL NOT discharge, or in any other mannerdiscriminate against, employees for engaging in unionor concerted activities.WE WILL NOT in any manner interfere with ouremployees' exercise of the rights guaranteed them bythe National Labor Relations Act.WE WILL offer Barbara Ann Porter immediate andfull reinstatement to her former position or, if suchposition no longer exists, to a substantially equivalentposition, without prejudice to her seniority or otherrights and privileges, and reimburse her, with interest,for any loss of pay she suffered by reason of herdischarge by us.ELLS-BAGWELL DRUGWHOLESALE COMPANY611